DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of isolating a recombinant Haemocoagulase Acutus (halase) protein having the sequence of SEQ ID NO: 1.  The gene comprising SEQ ID NO: 1 is obtained, inserted into a mammalian expression vector, transfected into a CHO cell, culturing the CHO cell in serum-free medium to express the halase protein, and isolating the halase protein from the CHO cell.  The vector can be a pMCX cloning vector.  The prior art also fails to disclose or suggest isolating a halase protein by independently obtaining optimized halase subunits A and B, inserting the subunits into two plasmids, co-transfecting the vectors into CHO cells, culturing the cells, expressing the halase protein, and isolating the halase protein.  Subunit A has the sequence of SEQ ID NO: 13 and subunit B has the sequence of SEQ ID NO: 14.  The prior art fails to disclose or suggest expression vectors comprising SEQ ID NO: 1, SEQ ID NO: 13, or SEQ ID NO: 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636